                   Case 19-11743-JTD              Doc 774       Filed 10/14/20        Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PANCAKES & PIES, LLC,1                                        Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.                 Re: Docket No. 744


                           ORDER SUSTAINING
    LIQUIDATING TRUSTEE’S THIRD OMNIBUS OBJECTION (NON-SUBSTANTIVE)
        TO CERTAIN CLAIMS (DUPLICATE, AMENDED, AND LATE CLAIMS)

                    Upon consideration of the Liquidating Trustee’s Third Omnibus Objection (Non-

Substantive) to Certain Claims (Duplicate, Amended, and Late Claims) (the “Objection”)2 filed

by Alfred T. Giuliano, as liquidating trustee (the “Liquidating Trustee”) on behalf of the

Liquidating Trust (the “Trust”) formed in the above-captioned chapter 11 cases (the “Chapter 11

Cases”) of the debtors and debtors in possession (the “Debtors”) through the Debtors’ Combined

Disclosure Statement and Chapter 11 Plan of Liquidation (the “Plan”), for entry of an order (this

“Order”) pursuant to pursuant to section 502 of the Bankruptcy Code, Rules 3003 and 3007 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 3007–1 of

the Local Rules of the Bankruptcy Court for the District of Delaware (the “Local Rules”),

objecting to the claims listed on Exhibit 1 (the “Duplicate Claims”), Exhibit 2 (the “Amended

Claims”), and Exhibit 3 (the “Late Claims”) to this Order, as more fully set forth in the

Objection; and the Court having reviewed the Declaration in support of the Objection; the Court

finding that it has jurisdiction to consider the Objection and the relief requested therein pursuant


1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Objection.



DOCS_DE:230219.3 65988/003
                 Case 19-11743-JTD          Doc 774      Filed 10/14/20   Page 2 of 4




to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and consideration of

the Objection and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and that this

Court may enter a final order consistent with Article III of the United States Constitution; and

notice of the Objection and of the hearing on the Objection was sufficient under the

circumstances and in full compliance with the requirements of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules; and the Court having determined that the legal and

factual bases set forth in the Objection establish just cause for the relief granted herein; IT IS

HEREBY ORDERED THAT:

                   1.        The Objection is SUSTAINED.

                   2.        Any response to the Objection not otherwise withdrawn, resolved, or

 adjourned is hereby overruled on its merits.

                   3.        Each Duplicate Claim identified on Exhibit 1 attached hereto is hereby

 disallowed and expunged in its entirety. The Surviving Claims identified on Exhibit 1 will

 remain on the Claims Register and such claims are neither allowed nor disallowed at this time,

 subject, however, to any future objection on any basis. Nothing contained herein shall

 constitute, nor shall it be deemed to constitute, the allowance of any of the Surviving Claims.

                   4.        Each Amended Claim identified on Exhibit 2 attached hereto is hereby

 disallowed and expunged in its entirety. The Surviving Claims identified on Exhibit 2 will

 remain on the Claims Register and such claims are neither allowed nor disallowed at this time,

 subject, however, to any future objection on any basis. Nothing contained herein shall

 constitute, nor shall it be deemed to constitute, the allowance of any of the Surviving Claims.



                                                     2
DOCS_DE:230219.3 65988/003
                 Case 19-11743-JTD           Doc 774      Filed 10/14/20     Page 3 of 4




                   5.        Each Late Claim identified on Exhibit 3 attached hereto is hereby

 disallowed and expunged in its entirety.

                   6.        The Liquidating Trustee is authorized to update the Claims Register to

 reflect the relief granted in this Order.

                   7.        The Liquidating Trustee reserves the right to object in the future to any of

 the claims listed in the Objection on any ground, including, without limitation, substantive

 grounds, and to amend, modify and/or supplement the Objection, including, without limitation,

 to object to amended claims and newly-filed claims.

                   8.        Each of the claims and the objections by the Liquidating Trustee to such

 claims, as addressed in the Objection and set forth on Exhibit 1, Exhibit 2, and Exhibit 3

 attached to this Order, constitutes a separate contested matter as contemplated by Bankruptcy

 Rule 9014. This Order shall be deemed a separate Order with respect to each of the Claims.

 Any stay of this Order shall apply only to the contested matter which involves such creditor and

 shall not act to stay the applicability or finality of this Order with respect to the other contested

 matters covered hereby.

                   9.        The Liquidating Trustee and the Clerk of this Court are authorized to take

 any and all actions that are necessary or appropriate to give effect to this Order.

                   10.       The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.




                                                      3
DOCS_DE:230219.3 65988/003
                 Case 19-11743-JTD           Doc 774      Filed 10/14/20     Page 4 of 4




                   11.       This Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.




                                                               JOHN T. DORSEY
         Dated: October 14th, 2020                             UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware

                                                      4
DOCS_DE:230219.3 65988/003
